Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100318961 to Khoruzhenko, in view of “EDK II Module Information (INF) File Specification” to Intel.

As to claim 1, Khoruzhenko discloses a system for data processing, comprising: a processor [12] configured to load one or more instructions into a register for execution [paragraph 0030]; a non-volatile memory [33] coupled to the processor and configured to store data in a format that can be read by the processor [paragraph 0036]; and a description file stored in the non-volatile memory [firmware 34 comprises DSC description file: paragraphs 0052 & 0058], the description file further comprising a plurality of information files [DSC files comprise INF file entries corresponding to INF information files: paragraph 0058].

Intel teaches using description and information files to implement the UEFI interface [section 1: Introduction].  Thus, Intel teaches files for UEFI similar to that of Khoruzhenko.  Intel further teaches each information file includes two or more types of predetermined data [information file comprises a plurality of sections for different types of predetermined data: section 2.2.1; see also Appendices D-F for sample information files].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the information file content as taught by Intel.  One of ordinary skill in the art would have been motivated to do so that types of predetermined data can be stored in the information file.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of using description and information files to implement the UEFI interface.  Moreover, the information file content means taught by Intel would improve the utility of Khoruzhenko because it allowed specific data formats to be defined for the information file.

As to claim 2, Intel discloses the two or more types of predetermined data of the information files comprises “defines” that includes one or more macros for a module type, an information file identifier, an entry point and a library class of a module [section 2.4].

As to claim 3, Intel discloses the two or more types of predetermined data of the information files comprises “sources” that includes a list of source files to be built as part of a module [section 2.5].

As to claim 4, Intel discloses the two or more types of predetermined data of the information files comprises “protocols” that includes a list of protocols to be consumed or produced by a module [section 2.9].

As to claim 5, Intel discloses the two or more types of predetermined data of the information files comprises “guids” that includes a list of identifiers to be used by a module [section 2.11].

As to claim 6, Intel discloses the two or more types of predetermined data of the information files comprises “library classes” that includes a list of Libraries to be used by a module [section 2.12].

As to claim 7, Intel discloses the two or more types of predetermined data of the information files comprises “packages” that includes a list of packages needed for auto generation files for a module [section 2.13].

As to claim 8, Intel discloses the two or more types of predetermined data of the information files comprises “depex” that includes a dependency protocols list [section 2.15].

As to claims 9-16, Khoruzhenko and Intel teach a system for data processing, substantially as claimed.  Because Khoruzhenko and Intel teach the system, Khoruzhenko and Intel also teach the method implemented by said system, substantially as claimed.

As to claim 17, Khoruzhenko discloses the register stores a value for comparing to an NVRAM variable [non-volatile memory stores a DSC file comprising a BUILD_CONDITION variable to be compared 

As to claim 18, Khoruzhenko discloses determining whether a driver has a dependency on a variable stored in NVRAM using the register [driver is dependent on a BUILD_CONDITION variable stored in a non-volatile memory comprising a DSC file: paragraph 0071].

As to claim 19, Khoruzhenko discloses determining whether a driver has a dependency on a variable stored in NVRAM [driver is dependent on a BUILD_CONDITION variable stored in a non-volatile memory comprising a DSC file: paragraph 0071]; and determining whether the NVRAM variable has a value that is needed for the driver to load [for example, TRUE or FALSE: paragraph 0071].

As to claim 20, Khoruzhenko discloses determining whether a driver has a dependency on a variable stored in NVRAM [driver is dependent on a BUILD_CONDITION variable stored in a non-volatile memory comprising a DSC file: paragraph 0071]; and determining whether the NVRAM variable has a value that is needed for the driver to load [for example, TRUE or FALSE: paragraph 0071] using one or more instructions executed by the processor to determine the value of the NVRAM variable by comparing a data value that is stored in a register to an output that is has a predetermined value [par a comparison instruction stored in the instruction register of a processor comprises a value in order to perform a comparison].


Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 

In the remarks, applicants argued in substance that Khoruzhenko does not teach or suggest that a processor configured to load one or more instructions into a register for execution.  But Khoruzhenko teaches a processor [12] configured to load one or more instructions into a register for execution [paragraph 0030].  Khoruzhenko teaches the CPU “is a standard central processor that performs, inter alia, arithmetic and logical operations necessary for the operation of the computer”, i.e. executing instructions.  Furthermore, it is well known to one of ordinary skill in the art that a processor comprises registers, and more specifically, an instruction register for load the instruction to be executed by the processor.  Although it is well known in the art, Examiner has provided documentary evidence of the instruction register being one of the fundamental elements in CPU architecture from https://www.tutorialandexample.com/registers for example, the section “Functions of Register” and FIG. 1.

In the remarks, applicants argued in substance that Khoruzhenko does not teach or suggest a description file stored in the non-volatile memory.  But Khoruzhenko teaches a description file stored in the non-volatile memory [firmware 34 comprises DSC description file: paragraphs 0052 & 0058].  Specifically, Khoruzhenko teaches the description files are stored in non-volatile memory under various build and temp folders [“Module's Build folder contains the standard Pei.dsc, Dxe.dsc, and Library.dsc files that have INF file entries”: paragraph 0058].  Thus, Khoruzhenko teaches description file stored in the non-volatile memory, substantially as claimed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allows each driver/module to be executed in the order disclosed, during the build time of the UEFI firmware in the ) are not recited in the rejected claim(s).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the remarks, applicants argued in substance that Intel does not teach or suggest macros for a module type.  But Intel teaches “defines” that includes one or more macros for a module type, an information file identifier, an entry point and a library class of a module [section 2.4].  Specifically, Intel teaches the entries in the “defines” section may comprise macros [section 2.2.6], substantially as claimed.

In the remarks, applicants argued in substance that Intel does not teach or suggest an entry point.  But Intel teaches an entry point [section 2.4, page 19].

In the remarks, applicants argued in substance that Khoruzhenko does not teach or suggest that data is stored on the non-volatile memory.  But Khoruzhenko teaches a description file stored in the non-volatile memory [firmware 34 comprises DSC description file: paragraphs 0052 & 0058].
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186